Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 19 December 2021.  Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654) and in view of Urch et al. (US 6,935,132), Roy (US 8,523,643), and Bunger et al. (Specifying Data Center IT Pod Architectures).

Regarding claim 1, Ferdows discloses an air handling system (10, modification shown in Fig. 5), comprising: a fan supply section (22) for intaking indoor room air from a room environment (through 20, Col. 3 lines 53-58) in which the air handling system is located (within 26); first and second indirect evaporative cooling (IDEC) subsystems (18, 14, within 12, Fig. 5) spaced apart from one another to form an air plenum (above 21' within 20 in Fig. 5) and a hot aisle (below 21' within 20, Fig. 5) in communication with the air plenum, the air plenum (above 21' within 20 in Fig. 5) and the hot aisle (below 21' within 20, Fig. 5) both also being formed between the IDEC subsystems (20, Fig. 5), the air plenum being in airflow communication with the fan supply section (22) for receiving the indoor room air (Col. 3 lines 53-58), the IDEC subsystems receiving the indoor room air (through 20) and cooling the indoor room air (via 14) to produce first and second cooled airflows (through 36, left and right hand sides); spaced apart cold aisles (36, left and right hand sides) adjacent each of the IDEC subsystems (18, 14, within 12, 
Ferdows does not disclose an evaporator section arranged perpendicularly to the cold aisles and disposed adjacent common ends of both the cold aisles and spanning a distance to cover both of the cold aisles, and being in flow communication with both of the cold aisles receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system back into the room environment.
Urch teaches an evaporator section (23) in flow communication with the cold aisles (20, 36 of Ferdows) for receiving the first and second cooled air flows and producing a final cooled airflow (shown with arrow after 28) which is directed out from the air handling system, an evaporator section (23) disposed adjacent common ends of both the cold aisles (20, 36 of Ferdows), and in flow communication with both of the cold aisles (20, 36 of Ferdows, as shown in Figs. 1 and 2, respectively to Urch and Ferdows) receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system (shown via arrow 28) back into the room environment (Col. 3 lines 6-8), for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with having an evaporator section in flow communication with the cold aisles for receiving the first and second 
Roy teaches an evaporator section (120) arranged perpendicularly to the cold aisles (56) 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with the evaporator section arranged perpendicularly to the cold aisles taught by Roy
While the combined teachings do not teach the evaporator section spanning a distance to cover both of the cold aisles, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Ferdows as modified above teaches the evaporator section in flow communication with both cold aisles therefore enlarging the evaporator section to span both cold aisles will predictably increase the heat transfer area.
While the combined teaching do not teach the cooling subsystems arranged parallel to one another such that the intake sides of the first and second cooling subsystems face one another, the indoor air flowing between the first and second cooling subsystems and parallel thereto into the hot aisle: the indoor air being split into first and second portions in the hot aisle, and the second portion making a second 90 degree turn directed 180 degrees away from a direction of flow of the first portion to flow into the second cooling subsystem: the first cooling subsystems receiving the first 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the air handling unit of Ferdows with the cooling subsystems arranged parallel to one another such that the intake sides of the first and second cooling subsystems face one another, the indoor air flowing between the first and second cooling subsystems and parallel thereto into the hot aisle: the indoor air being split into first and second portions in the hot aisle, and the second 
	
Regarding claim 4, the combined teachings meet the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows teaches each said IDEC subsystem (18, 14, within 12, Fig. 5) includes a spray section (35) for spraying atomized water onto the indoor room air flowing therethrough (Col. 3 lines 3-8).

Regarding claim 6, the combined teachings disclose a compressor in communication with the evaporator section as Urch teaches comprising a compressor (26) in communication with the evaporator section (23, as seen in Fig. 1), for the purpose of further cooling and dehumidifying the air before returning it to the interior space (Col. 3 lines 37-39).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of Ferdows, as modified, with having a compressor in communication with the evaporator section, as taught by Urch for the 

Regarding claim 7, the combined teachings meet the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows teaches a first damper (21') movable between open and closed positions for separating the air plenum (above 21', as seen in Fig. 5) from the hot aisle (below 21', as seen in Fig. 5).

Regarding claim 14, the combined teachings meet the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows teaches the fan supply section (23).
The combined teachings do not disclose the evaporator section.
Urch teaches the evaporator section (23), as the fan supply section of Ferdows, as modified, is elevationally above the cooled air flows 36, therefore, when combining the evaporation section of Urch, would be placed in line with the cooled air flows and therefore, be elevationally above the evaporator section, as taught by Urch, for the purpose of providing an efficient, low height cooling system for a top mounted air conditioning unit (Col. 1 lines 59-60, of Ferdows).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of Ferdows, as modified, with having the fan supply section be elevationally above the evaporator section, as taught by Urch for the purpose of providing an efficient, low height cooling system for a top mounted air conditioning unit (Col. 1 lines 59-60, of Ferdows).

Regarding claim 20, Ferdows discloses a method for forming an air handing unit (10), comprising: using a fan supply section (22) to intake indoor room air from a room environment (through 20, Col. 3 lines 53-58) in which the air handling system is located (within 26); arranging first and second indirect evaporative cooling (IDEC) subsystems (18, 14, within 12, Fig. 5) so as to be spaced apart from one another to form an air plenum (above 21') and a hot aisle (below 21' within 20, Fig. 5) between the IDEC subsystems (18, 14, within 12, Fig. 5); placing the air plenum and the hot aisle in airflow communication with one another (via 21' and 22); placing the air plenum (above 21') in airflow communication with the fan supply section (22, Figs. 1 and 5) to receive the indoor room air (Col. 3 lines 53-58) ingested from the room environment by the fan supply section (22); using the IDEC subsystems (18, 14, within 12, Fig. 5) to receive the indoor room air flowing into the air plenum (through 21') and to cool the indoor room air to produce first and second cooled airflows (within left and right-hand sides 36); directing the first and second cooled airflows (36) into spaced apart, parallel extending (both in the y and z-axis directions as shown in Fig. 2) cold aisles adjacent each of the IDEC subsystems (Fig. 5), the cold aisles (left and right-hand sides 36) further being configured parallel one another (both in the y and z-axis directions as shown in Fig. 2), and parallel to the hot aisle (within 21’); 
Ferdows does not disclose an evaporator section arranged to extend perpendicularly to the cold aisles, and such that the evaporator section covers both of the cold aisles, with the evaporator section being in flow communication with the cold 
Urch teaches an evaporator section (23) in flow communication with the cold aisles (36 of Ferdows) to receive the first and second cooled air flows (via 36 from Ferdows) and to output a final cooled airflow back into the room environment (Col. 3 lines 6-8), for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with having an evaporator section in flow communication with the cold aisles to receive the first and second cooled air flows and to output a final cooled airflow back into the room environment, as taught by Urch for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Roy teaches an evaporator section (120) arranged to extend perpendicularly to the cold aisles (56). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with the evaporator section arranged to extend perpendicularly to the cold aisles taught by Roy
While the combined teachings do not teach the evaporator section spanning a distance to cover both of the cold aisles, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). The combined teachings, as explained above teache the evaporator section in flow communication with both cold aisles therefore 
While the combined teachings do not teach the cooling subsystems parallel to one another, with an intake side of each said cooling subsystem facing the other, splitting the indoor room air flowing into the air plenum into first and second portions within the hot aisle; causing the first and second portions of the indoor room air to make 90 degree turns within the hot aisle, such that the second portion flows in a direction 180 degrees opposite to that of the first portion, and such that the first and second portions flow into the first and second IDEC subsystems, respectively, the construction method of cooling subsystems parallel to one another, with an intake side of each said cooling subsystem facing the other, splitting the indoor room air flowing into the air plenum into first and second portions within the hot aisle; causing the first and second portions of the indoor room air to make 90 degree turns within the hot aisle, such that the second portion flows in a direction 180 degrees opposite to that of the first portion, and such that the first and second portions flow into the first and second cooling subsystems is well known in the art as evidenced by Bunger (figs at the top of pg. 3 show a typical server pod installation with a hot aisle surrounded by two cold aisles and pairs of cooling subsystems (shown in blue) and top of pg. 4 “Another example could be a need to add a high density pod that might require row based coolers or a rear door heat exchanger that is not needed or being used elsewhere in the room. Or perhaps future server gear might require liquid cooling and therefore, a pod designed to deliver water could be added to a room that had been using an air cooled architecture.”)


Claims 2, 3, 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654) and in view of Urch et al. (US 6,935,132), Roy (US 8,523,643), and Bunger et al. (Specifying Data Center IT Pod Architectures), and in further view of Cotton (US 2016/0106008).

Regarding claims 2 and 3, the combined teachings disclose a first and second IDEC but does not disclose each said IDEC subsystem includes at least one condenser 
Cotton teaches said IDEC subsystem includes at least one condenser (21) having at least one condenser fan (supply air blowers 11) (claim 2) the condenser (21), being disposed elevationally above the IDEC subsystem (evaporator 9, as seen in Figs. 1 and 2) and being operatively associated therewith (claim 3), for the purpose of providing cooled refrigerant to the evaporator coil (para. 15) and providing easy transfer of refrigerant with changing pressures between the compressor and evaporator (para. 45). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of the combined teachings with each said IDEC subsystem includes at least one condenser having at least one condenser fan (claim 2), and first and second condensers (21, duplication of parts as this is one condenser of the dual system in Ferdows); the first condenser (21) being disposed elevationally above the first IDEC subsystem (evaporator 9, as seen in Figs. 1 and 2) and being operatively associated therewith; and the second condenser (21) being disposed elevationally above (as seen in Fig. 1) the second IDEC subsystem (evaporator 9) and being operatively associated therewith (claim 3), as taught by Cotton for the purpose of providing cooled refrigerant to the evaporator coil (para. 15) and 
When the Cotton condenser and condenser fan being disposed elevationally above the IDEC is combined with the first and second IDCE systems of the combined teachings, the result is each said IDEC subsystem includes at least one condenser having at least one condenser fan, first and second condensers (claim 2), and the first condenser being disposed elevationally above the first IDEC subsystem and being operatively associated therewith; and the second condenser being disposed elevationally above the second IDEC subsystem and being operatively associated therewith (claim 3), as claimed.
	
Regarding claim 5, the combined teachings meet the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows, teaches each IDEC system but does not disclose each said IDEC subsystem includes an evaporative air-to-air heat exchanger.
	Cotton teaches said IDEC subsystem includes an evaporative air-to-air heat exchanger (3, para. 6), for the purpose of the flow of exterior air to the flow of cooled air (para. 6). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of the combined teachings with each said IDEC subsystem includes an evaporative air-to-air heat exchanger, as taught by Cotton for the purpose of the flow of exterior air to the flow of cooled air (para. 6).


Regarding claims 11 and 12, the combined teachings meet the claim limitations as disclosed in the above rejection of claims 2 and 3.  Further, Ferdows teaches an outside air plenum (inherent windows and doors shown in figure 1 are considered outside air plenums) (claim 11) and sump pan (32) (claim 12) in communication with the cooling unit (14) for enabling the indoor room air (ambient air Col. 2 lines 67-68) from the room environment to be ingested into at least one of the IDEC subsystems (18, 14, within 12, Fig. 5).
The combined teachings do not disclose that the cooling unit includes a condenser and the outside air plenum (claim 11) and sump pan (claim 12) are in communication with both of the cooling units (14) for enabling the exterior air to be ingested into both of the IDEC subsystems.
Cotton teaches a condenser (21, which would be in the IDEC of Ferdows and therefore in communication with the warm air and which would be in the cooling unit of Ferdows and therefore in communication with the exterior air) in communication with the room environment (25, para. 25), providing cooled refrigerant to the evaporator coil (para. 15) (claim 11).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of the combined teachings with that the .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654) and in view of Urch et al. (US 6,935,132), Roy (US 8,523,643), and Bunger et al. (Specifying Data Center IT Pod Architectures), Cotton (US 2016/0106008), and in further view of Street (US 2008/0083237).

Regarding claims 9 and 10, the combined teachings do not disclose the condenser includes: a pair of spaced apart condenser coils; and the least one condenser fan positioned between the pair of condenser coils (claim 9) where the condensers coils of each of the condensers are arranged in a V-shape (claim 10).
Street teaches the condenser (25) includes: a pair of spaced apart condenser coils (35); and the least one condenser fan (100, 105) positioned between the pair of condenser coils (35, as seen in Fig. 2) (claim 9) where the condensers coils (35) of each of the condensers are arranged in a V-shape (Fig. 3) (claim 10).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of the combined teachings with the condenser includes: a pair of spaced apart condenser coils; and the least one condenser fan positioned between the pair of condenser coils (claim 9) where the condensers coils of each of the condensers are arranged in a V-shape (claim 10), as taught by Street for the purpose of reducing the footprint of the condenser coils para. 26).

Allowable Subject Matter
Claims 15-19, 21, and 22 are allowed.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following:
Regarding claims 15, although the closest prior art of record teaches the claim limitations of a fan assembly, the first and second condenser sections, and a first and second indirect evaporative cooling subsystem (as detailed in the rejection above for claims 1 and 20, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide spaced apart cold aisles adjacent each of the IDEC subsystems and elevationally below the condenser for receiving and channeling the first and second cooled airflows output from the IDEC subsystems; and an evaporator section disposed adjacent the IDEC subsystems and in flow communication with the cold aisles for receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system back into the room environment, in combination with all other claimed features. 



Regarding claim 22, although the closest prior art of record teaches the claim limitations of An air handling system, comprising: a fan supply section for intaking indoor 
	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763